Title: Assumption of the State Debts, [26 February] 1790
From: Madison, James
To: 


[26 February 1790]

   
   JM’s amendment to the assumption resolution was still before the Committee of the Whole. On 25 February, White moved to confine the assumption to the surplus funds a state had “advanced beyond its just and equal proportion of the expences, incurred in the defence of the common rights of America.” After two days’ debate, this motion was defeated by a vote of 32 to 18.


Mr. Madison Then begged leave to submit a proviso to his original proposition of amendment.… He believed there was but one ground upon which the assumption of the state debts could be justified; and that was, securing, at the same time, a speedy and effectual provision for the liquidation and apportionment of the expenditures of the late war. The object of the proviso was to secure this important ground; he would read it and lay it on the table for the consideration of the committee—it was as follows:

“Provided, that in case a final liquidation and adjustment of the whole of such expenditures, and provision for the payment of the balances due from debtor states to creditor states, shall not be made before the  day of , the debts assumed shall be liquidated and adjusted among the states, according to the ratio of representation, and effectual provision be forthwith made for paying the balances to the creditor states at the expence of the debtor states.”
